COHEN, Justice,
dissenting.
I agree that point of error one should be sustained because the trial judge erroneously overruled appellant’s hearsay objection when Robert Feagin, who had no personal knowledge of the facts, essentially read to the jury from a document prepared by someone else. This was hearsay, under Tex.R.CRIM.Evid. 801, and the State did not prove any exception allowing it. Feagin’s hearsay testimony was plainly harmful because it was the only evidence of what was stolen. The indictment alleged that appellant stole a television and four VCR’s. Thus, without Feagin’s hearsay testimony, appellant would have been entitled to a directed verdict.
I do not agree that the State failed to prove that appellant committed burglary, and that the property found in the car was taken from the burglarized Radio Shack.
In reviewing sufficiency, we view the evidence in the light most favorable to the verdict, in order to determine whether any rational jury could have found the elements of the crime beyond a reasonable doubt. Moreover, we consider all of the evidence, including erroneously admitted evidence, *216such as Feagin’s hearsay testimony, in determining sufficiency. Deason v. State, 786 S.W.2d 711, 716 (Tex.Crim.App.1990).
The second point of error contends that the evidence was insufficient to show that the goods found in the car were those taken from the Radio Shack store.
Mr. Feagin testified that four Realistic brand VCR’s, of the VHS type, and one Realistic brand television, with a 4V2 inch screen, were taken from the store. The goods found in the car matched Feagin’s testimony as to:
1) general types of items (VCR's and television);
2) total number of items (five);
3) specific number of VCR’s and televisions (four and one);
4) brand of items (Realistic); and
5) specific description of VCR’s and television (VHS and 4½ inch).
Moreover, these goods were found in a car that was near the crime scene shortly after the crime, that matched Mr. Yates’ description, and that evaded arrest. When the attempt to escape by car failed, appellant fled on foot and then lied about his name when captured.
Appellant cites York v. State, 511 S.W.2d 517 (Tex.Crim.App.1974), and Oliver v. State, 69 Tex.Crim. 263, 153 S.W. 309 (1913), as authority that the State failed to show the goods recovered were those taken from the burglarized store. Oliver is plainly distinguishable. Pig Oliver was seen drinking Kentucky Tavern whiskey two or three months after a railway car had been burglarized and Kentucky Tavern whiskey stolen from it. Another man, Jim Hanson was also suspected. Hanson was a fugitive from justice at the time of trial. Oliver testified that the whiskey was Hanson’s, and that Hanson allowed him to drink it. That testimony was uncontrovert-ed. The court observed that Pig Oliver was “a negro that drinks a great deal,” but, “all the witnesses gave the negro a good character for honesty.” Id. at 309. Oliver worked near the rail depot, but no one saw Oliver around the crime scene the night of the burglary. In short, the evidence in Oliver was much weaker than here, and there was a reasonable hypothesis other than the guilt of Oliver, namely, the guilt of Hanson.
York is also distinguishable, in my opinion. York was accused of stealing a barricade blinker light from a highway construction site. He was found in a car parked at a construction site, sitting on top of a light that was still blinking. He was convicted of theft. The only witness who identified the property was the president of the company that owned the light. He did not recover the light from the police, did not know which of his employees had done so, did not know where the light was then located, had never seen the light in order to identify it as one of his company’s, and the blinker light was not introduced into evidence. Although York supports reversal, I think the evidence here is stronger. Most importantly, the property here was identified by brand name, Realistic, which is Radio Shack’s label. Moreover, Feagin saw a photo of the recovered property at trial, the photo was admitted in evidence, and the property it showed matched the property listed on the Feagin’s damage report. The photo showed the right number of total items (five), the right number of YCR’s (four), and the right number of televisions (one).
In my opinion, the presence, in a fleeing car, of five items of the same brand, type, number, and description as those stolen, so near in place and in time to the crime scene, is powerful circumstantial evidence that they were stolen in this burglary. What is the likelihood that appellant was innocently riding in a fleeing car containing this particular property, at this time and place? What is the likelihood, if his possession was not innocent, that appellant had stolen such similar merchandise from a different victim? It must be a minute chance that such a close match of property could occur then and there, innocently. That such a coincidence is so unlikely is simply another- way of saying that it was not unreasonable for the jury to find appellant guilty. Since appellant presented no evidence, there is no hypothesis inconsistent with his guilt, except the remote possibility *217of coincidence. Coincidence is not a reasonable hypothesis, in this case. Consequently, I would overrule point of error two.
In point of error three, appellant contends that the evidence was insufficient to prove that he committed burglary.
The evidence shows that shortly after the burglary, within a short distance of the burglary, appellant was in a car matching Yates’ description and containing goods of the exact type, number, brand, and description as those stolen in the burglary. Moreover, appellant fled to avoid capture and, when captured, lied about his name.
Flight is evidence of guilt. Lying about one’s name is evidence of guilt. Possession of goods recently stolen in a burglary is evidence of guilt. No reasonable hypothesis before us is inconsistent with appellant’s guilt.
Looking at this evidence together and in a light most favorable to the verdict, I cannot say that no rational jury could reach this result. Indeed, these facts leave me more confident of appellant’s guilt than I am in many cases where we affirm, without hesitation and with absolute certainty, based on dubious eyewitness testimony and hotly contested evidence. Consequently, I would overrule points of error two and three; sustain point of error one; reverse the judgment; and remand the cause to the district court for a new trial.
I respectfully dissent from the holding that the evidence was insufficient and from the resulting order of acquittal.